 In the Matter of ARMOUR AND COMPANY OF DELAWAREandUNITEDPACKING HOUSE WORKERS OF AMERICA, LOCAL 49A-C. I. O.Case No. R-5776.--Decided August 31, 1943Mr. Paul E. Blanchard,of Chicago, Ill., for the Company.Issermaan, Isserman c Kapelsolvn,byMr. Morris IssermanandMr.Irving Lenchler,of Newark, N. J., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers ofAmerica, Local 49A-C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Armour and Company of Delaware, Jersey City, NewJersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDavid H. Werther, Trial Examiner. Said hearing was held at JerseyCity, New Jersey, on July 29, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board. Inits brief the Company requested oral argument. The request is herebydenied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmour and Company of Delaware is a corporation of the stateof Delaware, having its principal office and place of business at Chi-cago, Illinois. -The Company operates a slaughtering plant and aprocessing plant in Jersey City, New Jersey, both of which are involved52 N. L. R. B., No. 45.549875-44-vol. 52-23339 340DE.CISIDONS OF NATIONAL LABOR RELATIONS BOARD 'herein.During the 6-month period ending May 1, 1943, the Companyreceived at both plants approximately 66,000,000 poundsof live an-imals,products, and operating supplies, approximately 75 percent ofwhich was shipped from points outside the State of New Jersey.During thesameperiod the Company shipped from said plants ap-proximately 60,000,000 pounds of products, the greater percentage ofwhich was shipped to points outside the State of New Jersey.TheCompany admits that it is engaged in commerce within themeaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 49A, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union, by letter dated May 14, 1943,requested the Company to arrange a conference to discuss recognitionof the Union as the collective bargaining representative of the.Com-pany's watchmen and that the Company refused to grant the request.A statement of the Regional Director, introduced in evidence, indi-cates that the Union represents a substantial number of employees inthe unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprised of watchmen in the Company'stwo JerseyCityplants.The Company does not dispute the appro-priateness of the requested unit insofar as it includes watchmen at bothplants in a single unit,but contends that watchmen are to such a degreerepresentatives of management that they should be excluded from anybargaining unit.The record reveals that the watchmen are deputy policemen of thePolice Department of JerseyCity,New Jersey.They are hired andpaid by the Company, and in all essential respects the customary em-ployer-employee relationship is preserved.They are not uniformed,they carry blackjacks but no guns,and they punch watchmen's time1The.Regional Director's statement shows that the Union submitted eight authorizationcards, seven of which bear the apparently genuine signatures of persons whose names appearon the Company's pay roll of June 1, 1943;there are nine employees in the appropriateunit.All cards were dated in April and May 1943. ARMOUR) AND COMPANY OF DELAWARE341clocks.In view of these facts and for the reasons we have stated insimilar cases, we find no merit in the Company's contention.'We find that all watchmen employed at the Company's Jersey Cityplants, exclusive of supervisory employeeswithauthority to hire, pro-mote,discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in saidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as, part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour and Com-pany of Delaware, Jersey City, New Jersey, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by UnitedPackinghouse Workers of America, Local 49A-C. I. 0., for the pur-poses, of collective bargaining.CHAIRMAN M=s took no part in the consideration of the aboveDecision and Direction of Election.2 SeeAluminum Company of America,50 N. L. R B 233;The MarylandDrydock Company,50 N. L. R B. 363.